EXHIBIT 10.11
Notice of Grant of Stock Option and Stock Option Agreement under 2000 Stock
Option Plan
 
[exhibit10-110.jpg]
 
[GRANT DATE]
 
To:                                [_GRANTEE NAME____________] Grant No:  [___]
 
 
Valence Technology, Inc. ("Valence"), pursuant to its 2000 Stock Option Plan
("Plan") has this day granted to you, the optionee named above, an option to
purchase shares of the common stock of Valence ("Common Stock"). This option is
intended to qualify and will be treated as an "incentive stock option" within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended from
time to time ("Code").
 
The grant hereunder is in connection with and in furtherance of Valence's
compensatory benefit plan for participation of Valence's employees (including
officers), directors or consultants.  The details of your option are as follows:
 
1) Shares and Vesting
 
The total number of shares of Common Stock subject to this option is [#
Options]. Subject to the limitations contained herein, this option shall be
exercisable with respect to each installment shown below on or after the date of
vesting applicable to such installment, as follows.
 
[INSERT VESTING SCHEDULE]
 


 
2) Exercise Price
 
The exercise price of this option is [$__] per share, being not less than the
fair market value of the Common Stock on [GRANT DATE], the date of grant of this
option.
 
Payment of the exercise price per share is due in full in cash (including check)
upon exercise of all or any part of each installment which has become
exercisable by you. Notwithstanding the foregoing, this option may be exercised
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board which results in the receipt of cash (or check) by Valence prior
to the issuance of Common Stock.
 
3) Minimum Exercise
 
The minimum number of shares with respect to which this option may be exercised
at any one time is One Hundred (100), except (a) as to an installment subject to
exercise, as set forth in paragraph 1, which amounts to fewer than One Hundred
(100) shares, in which case, as to the exercise of that installment, the number
of such shares in such installment shall be the minimum number of shares, and
(b) with respect to the final exercise of this option this minimum shall not
apply. This option may be exercised for only whole shares.
 
4) Registration
 
Notwithstanding anything to the contrary contained here, this option may not be
exercised unless the shares issuable upon exercise of this option are then
registered under the Securities Act of 1933, as amended (the "Act") or, if such
shares are not then so registered, Valence has determined that such exercise and
issuance would be exempt from the registration requirements of the Act.
 
5) Term
 
The term of this option commences on the date hereof and, unless sooner
terminated as set forth below or in the Plan, terminates on [GRANT EXPIRATION
DATE] (which date shall be no more than ten (10) years from the date this option
is granted).
 
This option shall terminate prior to the expiration of its term as follows:
three (3) months after the termination of your employment with Valence or an
Affiliate of Valence (as defined in the Plan) for any reason or for no reason
unless:
 
 

--------------------------------------------------------------------------------

 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.11
[exhibit10-111.jpg]
 
(1) such termination of continuous employment or relationship as a director or
consultant is due to your permanent and total disability (within the meaning of
Section 422A(c) (7) of the Code), in which event the option shall terminate on
the earlier of the termination date set forth above or one (1) year following
such termination of continuous employment or relationship as a director or
consultant;
 
(2) such termination of continuous employment or relationship as a director or
consultant is due to your death, in which event the option shall terminate on
the earlier of the termination date set forth above or eighteen (18) months
after your death; or iii. during any part of such three (3) month period the
option is not exercisable solely because of the condition set forth in paragraph
4 above, in which event the option shall not terminate until the earlier of the
termination date set forth above or until it shall have been exercisable for an
aggregate period of three (3) months after the termination of continuous
employment or relationship as a director or consultant; or
 
(3) exercise of the option within three (3) months after termination of your
continuous employment or relationship as a director or consultant with Valence
or with an Affiliate would result in liability under Section 16(b) of the
Securities Exchange Act of 1934, in which case the option will terminate on the
earlier of (i) the termination date set forth above, (ii) the tenth (10th) day
after the last date upon which exercise would result in such liability or (iii)
six (6) months and ten (10) days after the termination of your continuous
employment or relationship as a director or consultant with Valence or an
Affiliate.
 
(4) However, this option may be exercised following termination of continuous
employment or relationship as a director or consultant only as to that number of
shares as to which it was exercisable on the date of termination of continuous
employment or relationship as a director or consultant under the provisions of
paragraph 1 of this option.
 
6) Exercise
 
This option may be exercised, to the extent specified above, by delivering a
notice of exercise (in a form designated by Valence) together with the exercise
price to the Secretary of Valence, or to such other persons as Valence may
designate, during regular business hours, together with such additional
documents as Valence may then require pursuant to subparagraph 5(f) of the Plan.
 
By exercising this option you agree that Valence may require you to enter an
arrangement providing for the cash payment by you to the company of any tax
withholding obligation of Valence arising by reason of: (1) the exercise of this
option; (2) the lapse of any substantial risk of forfeiture to which the shares
are subject at the time of exercise; or (3) the disposition of shares acquired
upon such exercise.
 
7) Non-Transferable
 
This option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you. Notwithstanding
anything to the contrary contained herein, this option may not be exercised
unless the shares issuable upon exercise of the option are then registered under
the Act or, if such shares are not then so registered, Valence has determined
that such exercise and issuance would be exempt from the.registration
requirements of the Act.
 
8) No Employment Contract
 
This option is not an employment contract and nothing in this option shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of Valence, or of the company to continue your employment with
Valence. In the event that this option is granted to you in connection with the
performance of services as a consultant or director, references to employment,
employee and similar terms shall be deemed to include the performance of
services as a consultant or a director, as the case may be, provided, however,
that no rights as an employee shall arise by reason of the use of such terms.
 
 

--------------------------------------------------------------------------------

 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.11
[exhibit10-112.jpg]
 
 
9) Notice
 
Any notices provided for in this option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by Valence to you, five (5) days after deposit in the United States
mail, postage prepaid, addressed to you at the address specified below or at
such other address as you hereafter designate to written notice to Valence.
 
10) Subject to Plan
 
This option is subject to all the provisions of the Plan, a copy of which is
attached hereto and its provisions are hereby made a part of this option,
including without limitation the provisions of paragraph 5 of the Plan relating
to option provisions, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this option and those of the Plan, the provisions of the Plan shall control.
 
Dated: [GRANT DATE]
 
Valence Technology, Inc.
 


 
By:                      
 
Duly authorized on behalf of the Board of Directors
 


 
The undersigned optionee acknowledges:
 
1)  
receipt of the foregoing option grant and the attachments referenced therein and
understands that all rights and liabilities with respect to this option are set
forth in this option grant and the Plan; and

 
2)  
that as of the date of grant of this option, it sets forth the entire
understanding between the undersigned optionee and Valence and its Affiliates
regarding the acquisition of stock in Valence and supersedes all prior oral and
written agreements on that subject.

 


 
Optionee:
 
Signed
 
 
 
 
 
 

--------------------------------------------------------------------------------

3
 